\
\ , \
NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
SHERMAN HOWARD,
Petitioner,
V.
DEPARTMENT 0F THE AIR FORCE,
Respon.dent.
2010-3177 _
Petiti0n for review of the Merit Systems Protecti0n
Board in case no. DA0752090172-I-1.
ON MOTION
Before GAJARsA, Circuit Judge.
0 R D E R
The Department of the Air Force moves to remand
this case to the Merit Systems Protection Board for fur-
ther proceedings. Sherman Howard opposes The De-
partment moves for an extension of time to file a reply
and has filed its repIy.
Upon consideration thereof,
IT ls 0RDERE1) THAT:

2
(1) The motion is deferred for consideration by the
merits panel assigned to hear the case.
(2) The parties are directed to file three additional
copies of the m0tion, opposition, and reply within 10 days
of the date of filing of this order. Those copies shall be
transmitted to the merits panel along with a copy of this
order
(3) The Department’s motion for an extension of time
is granted
_ FoR THE CoURT
"AY 3 1 2911 131 Jan H0rba1y
Date J an Horba1y _
Clerk
cc: Marshall ll White, Esq.
Joshua E. Kurland, Esq. ~
s20
»,s.mF5%El»’mm
THE FEDERAL ClRCUlT
MAY 31 2011
lANl'DRBAL¥
0l.EH